DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendry et al., US 10904531 B2, discloses an adaptive parameters for coding of 360-degree video
Kolb, V et al., US 2021/0104014 A1, discloses digital gradient signal processing system and method for signals comprising at least three dimensions

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: some of the equations are not properly explained. For instance, the variable v is not defined in Equation 1; similarly, the variables y and len are not defined in Equation 2.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “the second format multimedia content” in line 6 that should read “a second format multimedia content”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim recites “the second format multimedia content” in line 7 that should read “a second format multimedia content”.  Appropriate correction is required.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485